DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-19 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duval (US Pub. No. 2008/0065110).

As per Claim 1, Duval discloses an apparatus (Figs. 21A-C, 22A-22A, 23; ¶244-264) for use in surgery, comprising:
an articulated instrument (1614/1920/2306) having a tip (1630/1932/2306b) and at least one joint (1624/1930) capable of bending (Figs. 16, 19, 19B, 23; ¶184-186, 218, 221, 259-264);
a controller (2320) for controlling the radius of bending (as per bending at joint 1624/1930) of the instrument (1614/1922/2306) (Figs. 4, 16, 19, 19B, 23; ¶145, 152, 184-186, 218, 221, 259-264); and
a sensor (2206/2326) for calculating the amount of bending (as per bending at joint 1624/1930) and the position of the tip (1630/2306b) of the articulated instrument (1614/2306) (Figs. 16, 19, 19B, 21A-C, 22A-22A, 23; ¶184-186, 218, 221, 244-264).

As per Claim 2, Duval further discloses wherein the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) translates (as per horizontal arrows in Figs. 16, 19B, 23) (¶184-186, 221, 259-262).

As per Claim 3, Duval further discloses wherein the sensor (2206/2326) also calculates the amount of translation of the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) (¶250-251, 264).

As per Claim 4, Duval further discloses wherein the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) rotates (as per arrows about axis in Figs. 16, 19B) (¶184, 218).

As per Claim 5, Duval further discloses wherein the sensor (2206/2326) also calculates the amount of rotation of the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) (¶250-251, 264).


As per Claim 7, Duval further discloses a second sensor (as per “one or more sensors” in ¶252).

As per Claim 8, Duval further discloses wherein the tip (1630/1932/2306b) of the articulated instrument (1630/1932/2306b) translates (as per horizontal arrows in Figs. 16, 19B, 23) and the second sensor (as per “one or more sensors” in ¶252) calculates the amount of translation (as per horizontal arrows in Figs. 16, 19B, 23) of the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) (Figs. 16, 19, 19B, 21A-C, 22A-22A, 23; ¶184-186, 218, 221, 244-264).

As per Claim 9, Duval further discloses wherein the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) rotates (as per arrows about axis in Figs. 16, 19B) and the second sensor as per “one or more sensors” in ¶252) calculates the amount of rotation of the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) (Figs. 16, 19, 19B, 21A-C, 22A-22A, 23; ¶184-186, 218, 221, 244-264).

As per Claim 10, Duval discloses an apparatus (Figs. 21A-C, 22A-22A, 23; ¶244-264) for use in surgery, comprising:
a multi-jointed robotic arm (as per 2114a-b, 2116a-d, 2118, 2124) (Fig. 21A; ¶244-246); and
an articulated instrument (1614/1920/2306) held (via 2166) by the multi-jointed robotic arm (as per 2114a-b, 2116a-d, 2118, 2124) (Figs. 16, 19, 19B, 21A-C, 23; ¶184-186, 218, 221, 244-264), wherein the articulated instrument (1614/1920/2306) has a tip (1630/1932/2306b) and at least one joint (1624/1930) capable of bending (Figs. 16, 19, 19B, 23; ¶184-186, 218, 221, 259-264);
a controller (2320) for controlling the radius of bending (as per bending at joint 1624/1930) of the articulated instrument (1614/1922/2306) (Figs. 4, 16, 19, 19B, 23; ¶145, 152, 184-186, 218, 221, 259-264); and


As per Claim 11, Duval further discloses wherein a surgical guide (1606/1938/2308) is attached to the end (via 2166) of the robotic arm (as per 2114a-b, 2116a-d, 2118, 2124) and the surgical guide (1606/1938/2308) holds the articulated instrument (1614/1920/2306) (Figs. 16, 19, 19B, 21A-C, 22A-22A, 23; ¶184-186, 218, 221, 244-264).

As per Claim 15, Duval further discloses wherein the articulated instrument (1614/1920/2306) has a second joint (1628) capable of bending (Fig. 16A; ¶186-188).

As per Claim 16, Duval further discloses wherein the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) translates (as per horizontal arrows in Figs. 16, 19B, 23) (¶184-186, 221, 259-262).

As per Claim 17, Duval further discloses wherein the sensor (2206/2326) also calculates the amount of translation of the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) (¶250-251, 264).

As per Claim 18, Duval further discloses wherein the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) rotates (as per arrows about axis in Figs. 16, 19B) (¶184, 218).

As per Claim 19, Duval further discloses wherein the sensor (2206/2326) also calculates the amount of rotation of the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) (¶250-251, 264).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duval (US Pub. No. 2008/0065110) in view of Sonnenschein (US Pub. No. 2003/0208103).

As per Claim 12, Duval discloses all limitations of Claim 11.  Duval does not expressly disclose wherein the surgical guide is a sensorized guide.
Sonnenschein discloses a bore (21) for a medical instruments (1) in which wheels (22, 23) within the bore (21) interact with an insertion tube (18) of the instrument (Figs. 1, 2A-C; ¶54-58).  Specifically, rotations of the first wheel (22) correspond to longitudinal movements of the tube (18) and rotations of 
Therefore, from these teachings of Duval and Sonnenschein, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement sensors as per Sonnenschein within the system of Duval since doing so would reduce the cost of the system in the event that suitable sensors as per Sonnenshein were cheaper to implement than suitable comparable sensors as per Duval.

As per Claim 13, the combination of Duval and Sonnenschein teaches or suggests all limitations of Claim 12.  Duval further discloses wherein the tip (1630/2306b) of the articulated instrument (1614/1920/2306) translates (as per horizontal arrows in Figs. 16, 19B, 23) and the sensor (2206/2326) calculates the amount of translation (as per horizontal arrows in Figs. 16, 19B, 23) of the tip (1630/1932/2306b) of the articulated instrument (1614/1920/2306) (Figs. 16, 19, 19B, 21A-C, 22A-22A, 23; ¶184-186, 218, 221, 244-264).
Duval does not expressly disclose wherein the sensor is of the sensorized guide.  See rejection of Claim 12 for discussion of teachings of Sonnenschein.
Therefore, from these teachings of Duval and Sonnenschein, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement sensors as per Sonnenschein within the system of Duval since doing so would reduce the cost of the system in the event that suitable sensors as per Sonnenshein were cheaper to implement than suitable comparable sensors as per Duval.


Duval does not expressly disclose wherein the sensor is of the sensorized guide.  See rejection of Claim 12 for discussion of teachings of Sonnenschein.
Therefore, from these teachings of Duval and Sonnenschein, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement sensors as per Sonnenschein within the system of Duval since doing so would reduce the cost of the system in the event that suitable sensors as per Sonnenshein were cheaper to implement than suitable comparable sensors as per Duval.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takehana (US Patent No. 4,930,494), Hibino (US Patent No. 5,060,632), Belson (US Pub. No. 2002/0062062), and Kura (US Pub. No. 2007/0078301) discloses surgical instrument systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664